NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0808n.06

                                          No. 11-4400
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                            Sep 05, 2013
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )
v.                                                       )   ON APPEAL FROM THE UNITED
                                                         )   STATES DISTRICT COURT FOR
FORREST S. TWIGHT,                                       )   THE NORTHERN DISTRICT OF
                                                         )   OHIO
       Defendant-Appellant.                              )
                                                         )
                                                         )



       Before: GIBBONS, SUTTON, and KETHLEDGE, Circuit Judges.


       KETHLEDGE, Circuit Judge. Forrest Twight pled guilty to knowing transportation of a

minor in interstate commerce with intent to engage in criminal sexual activity, in violation of 18

U.S.C. §2423(a), and traveling in interstate commerce for the purpose of engaging in illicit sexual

conduct, in violation of 18 U.S.C. §2423(b). The district court sentenced Twight to 220 months’

imprisonment. He now argues that his counsel was ineffective and that his sentence was

substantively unreasonable. We affirm.

                                                I.

       In Summer 2010, the 14-year-old victim met 34-year-old Forrest Twight on an Internet chat

room. Their communication soon included cellular telephone calls, text messaging, Skype, and

Facebook. Twight learned the victim’s age. Their conversations grew sexually explicit. At some
No. 11-4400
USA v. Forrest Twight

point, the victim sent Twight five naked images of herself, which were later discovered on Twight's

thumb drive. In October 2010, Twight flew to see the victim in Ohio. He met her at her residence

and took her to a motel, where they had sex. The following month, Twight drove the victim from

Ohio to his apartment in Texas, where again they had sex. The victim’s family reported her missing.

FBI agents eventually found her with Twight in Texas, where Twight was arrested.

       The government charged Twight with transportation of minors with intent to engage in

criminal sexual activity and travel with intent to engage in illicit sexual conduct. Twight initially

pled not guilty. After trial began, Twight entered a change of plea. Thereafter, the district court

granted three continuances of sentencing but denied a fourth. In December 2011, the court sentenced

Twight to 220 months’ imprisonment, a sentence higher than the one advocated by the government

as part of Twight’s guilty plea, but within the Guidelines range of 188 to 235 months. This appeal

followed.

                                                 II.

       Twight argues that the district court should have granted him a fourth continuance before

sentencing him in December 2011. “We review denial of a motion for a continuance for abuse of

discretion.” United States v. Garner, 507 F.3d 399, 408 (6th Cir. 2007). On this issue, the trial

court’s discretion is “broad[.]” Morris v. Slappy, 461 U.S. 1, 11 (1983).

       Twight’s request for a continuance came after a November 2011 hearing in which he disputed

a number of points in his presentencing report. After that hearing, Twight retained new counsel, who

moved for a continuance for seven days. The district court denied the motion, stating that, if Twight

wanted to withdraw his plea, he could do so. Twight now contends that the continuance was

                                                 -2-
No. 11-4400
USA v. Forrest Twight

necessary to allow counsel to prepare a sentencing memorandum and to file a motion to strike

Twight’s remarks from the November sentencing hearing, among other tasks. But the problems that

Twight sought to remedy through the continuance were largely a result of his own statements at the

November 2011 hearing. The district court was not obligated to rescue Twight from the

consequences of those statements. The court’s denial of a fourth continuance, therefore, was not an

abuse of its broad discretion.

        Twight also challenges the substantive reasonableness of his sentence. “We review a district

court’s sentencing decision for substantive reasonableness under the abuse-of-discretion standard.”

United States v. Shaw, 707 F.3d 666, 674 (6th Cir. 2013). “A sentence is substantively unreasonable

if the district court selects a sentence arbitrarily, bases the sentence on impermissible factors, fails

to consider relevant sentencing factors, or gives an unreasonable amount of weight to any pertinent

factor.” Id. (citation and internal quotation marks omitted)

        Twight’s Guidelines range was 188 to 235 months’ imprisonment, a range he does not

contest. The district court sentenced Twight to a within-Guideline sentence of 220 months, which

means his sentence is presumptively reasonable. See Rita v. United States, 551 U.S. 338, 347

(2007). Twight does not offer any specific arguments as to whether the district court put excessive

weight on any of the sentencing factors or otherwise improperly applied 18 U.S.C. § 3553(a). He

just says his sentence is too long. His argument is meritless. See United States v. Warman, 578 F.3d

320, 351 (6th Cir. 2009).




                                                  -3-
No. 11-4400
USA v. Forrest Twight

        Twight also asserts in passing that his sentence is procedurally unreasonable. But he does not

develop that argument, so we need not consider it here. See Barany-Snyder v. Weiner, 539 F.3d 327,

331 (6th Cir. 2008).

        Finally, Twight argues that his trial counsel was ineffective. “[O]rdinarily we will not review

a claim of ineffective assistance of counsel on direct appeal because the record is usually insufficient

to permit adequate review of such a claim. These claims are [thus] more properly raised in a

postconviction proceeding brought pursuant to 28 U.S.C. § 2255.” United States v. McCarty, 628

F.3d 284, 295 (6th Cir. 2010) (internal quotations omitted). This claim is no exception. Twight

complains about his attorney’s representation with respect to Twight’s sentencing. The record here

is not developed as to why Twight’s attorney made the decisions he did. We therefore decline to

consider Twight’s ineffective-assistance claim on direct appeal. See id. at 296.

        The district court’s judgment is affirmed.




                                                  -4-